—In an action, inter alia, to recover damages for legal malpractice, the defendant Diane Kirchhoff appeals from an order of the Supreme Court, Kings County (M. Garson, J.), dated October 31, 2001, which denied her motion to transfer venue of the action from Kings County to Suffolk County and granted the plaintiff’s cross motion, inter alia, to transfer venue of the action from Kings County to New York County.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court properly transferred venue to New York County (see CPLR 503 [a]; DelValle v Baldor Elec. Co., 265 AD2d 445). Altman, J.P., S. Miller, McGinity, Schmidt and Rivera, JJ., concur.